DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 3-4 and 8-11 would be allowable if rewritten to overcome all pending objection(s) and all pending rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Priority Status
Foreign priority benefit under 35 U.S.C. 119 (a)-(d) is acknowledged. 

Status of Claims
Claim(s) 1-13 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Claim(s) 1-2 and 5-11 recite claim limitation(s) interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), 6th Paragraph, because it uses a non-structural terms “section” coupled with functional languages “configure to” and/or “is configured to” (which is/are considered an alternative to the transition word “for” as explained in Prong B from The 3-Prong Analysis) without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. 
Claim element(s) in this application that use the word “section” in place of “means” (or “step for”) are presumed to invoke § 112(f) and pre-AIA  35 U.S.C. § 112, sixth paragraph. In addition, “[T]he following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: ‘mechanism for,’ ‘module for,’ ‘device for,’ ‘unit for,’ ‘component for,’ ‘element for,’ ‘member for,’ ‘apparatus for,’ ‘machine for,’ or ‘system for.’ This list is not exhaustive, and other non-structural terms may invoke § 112, ¶6.”1 Accordingly, the Examiner has applied The 3-Prong Analysis:

the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Claim elements that do not invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are examples of structural terms such as “circuit for,” “detent mechanism,” “digital detector for,”  “reciprocating member,” “connector assembly,” “perforation,” “sealingly connected joints,” and “eyeglass hanger member.”2
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, Claim(s) 1-2 and 5-11 is/are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  	A review of the specification shows “section” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  A search for physical structure resulted in this finding, based on Applicant’s disclosure:
The Originally Filed Specification [0053], [0066] and [0109] does not disclose every recitation of “section” corresponding with structure for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 	If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112(B) or (pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(B):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-2 and 5-11 is/are rejected under 35 U.S.C. 112(B) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim(s) 1-2 and 5-11, the following limitations is/are recited: 
“congestion situation acquisition section” (see Claims 1, 6, 7, 9 and 11) is indefinite because “section” cannot be isolated to whether “section” is hardware only (i.e., “CPU 41”) or software only (i.e., “travel program”) based on “The communication section 401, the storage section 402, the congestion situation acquisition section 403, the vehicle formation acquisition section 404, the remote driving switchover control section 405, and the autonomous driving switchover control section 406 are implemented by the CPU 41 reading and executing the travel program stored in the ROM 42 or the storage 44” from The Originally Filed Specification [0066].);
“vehicle formation acquisition section” (see Claims 1, 6, 7, 8 and 10) is indefinite because “section” cannot be isolated to whether “section” is hardware only (i.e., “CPU 41”) or software only (i.e., “travel program”) based on “The communication section 401, the storage section 402, the congestion situation acquisition section 403, the vehicle formation acquisition section 404, the remote driving switchover control section 405, and the autonomous driving switchover control section 406 are implemented by the CPU 41 reading and executing the travel program stored in the ROM 42 or the storage 44” from The Originally Filed Specification [0066].);
“communication section” (see Claims 1, 6 and 7) is indefinite because “section” cannot be isolated to whether “section” is hardware only (i.e., “CPU 41”) or software only (i.e., “travel program”) based on “The communication section 401, the storage section 402, the congestion situation acquisition section 403, the vehicle formation acquisition section 404, the remote driving switchover control section 405, and the autonomous driving switchover control section 406 are implemented by the CPU 41 reading and executing the travel program stored in the ROM 42 or the storage 44” from The Originally Filed Specification [0066]; or hardware “communication I/F 45” from The Originally Filed Specification [0060].);
“switchover control section” (see Claims 1, 6 and 7) is indefinite because “section” cannot be isolated to whether “section” is hardware only (i.e., “CPU 41”) or software only (i.e., “travel program”) based on “The communication section 401, the storage section 402, the congestion situation acquisition section 403, the vehicle formation acquisition section 404, the remote driving switchover control section 405, and the autonomous driving switchover control section 406 are implemented by the CPU 41 reading and executing the travel program stored in the ROM 42 or the storage 44” from The Originally Filed Specification [0066].);
“storage section” (see Claim 2) is indefinite because “section” cannot be isolated to whether “section” is hardware only (i.e., “CPU 41”) or software only (i.e., “travel program”) based on “The communication section 401, the storage section 402, the congestion situation acquisition section 403, the vehicle formation acquisition section 404, the remote driving switchover control section 405, and the autonomous driving switchover control section 406 are implemented by the CPU 41 reading and executing the travel program stored in the ROM 42 or the storage 44.” from The Originally Filed Specification [0066] or hardware “read only memory (ROM) 42”, “random access memory (RAM) 43” and/or “storage 44” of “server device 18” from The Original Specification [0060]-[0063].);
“autonomous switchover control section” (see Claims 5 and 7) is indefinite because “section” cannot be isolated to whether “section” is hardware only (i.e., “CPU 41”) or software only (i.e., “travel program”) based on “The communication section 401, the storage section 402, the congestion situation acquisition section 403, the vehicle formation acquisition section 404, the remote driving switchover control section 405, and the autonomous driving switchover control section 406 are implemented by the CPU 41 reading and executing the travel program stored in the ROM 42 or the storage 44” from The Originally Filed Specification [0066].);
“remote driving control section” (see Claims 6 and 7) is indefinite because “section” cannot be isolated to whether “section” is hardware only (i.e., “CPU 21”) or software only (i.e., “travel program”) based on “The communication section 201, the environmental information acquisition section 202, the autonomous driving control section 203, the operation switchover section 204, and the remote driving control section 205 are implemented by the CPU 21 reading and executing the travel program stored in the ROM 22 or the storage 24” from The Originally Filed Specification [0053]);
“autonomous driving control section” (see Claim 7) is indefinite because “section” cannot be isolated to whether “section” is hardware only (i.e., “CPU 21”) or software only (i.e., “travel program”) based on “The communication section 201, the environmental information acquisition section 202, the autonomous driving control section 203, the operation switchover section 204, and the remote driving control section 205 are implemented by the CPU 21 reading and executing the travel program stored in the ROM 22 or the storage 24” from The Originally Filed Specification [0053]);
“vehicle formation detection section” (see Claim 8) is indefinite because “section” cannot be isolated to whether “section” is hardware only (i.e., “CPU 91”) or software only (i.e., “travel program”) based on “The vehicle formation detection section 901, the congestion detection section 902, the reception section 903, and the transmission section 904 are implemented by the CPU 91 reading and executing the travel program stored in the ROM 92 or the storage 94” from The Originally Filed Specification [0109].); and
“congestion detection section” (see Claim 9) s indefinite because “section” cannot be isolated to whether “section” is hardware only (i.e., “CPU 91”) or software only (i.e., “travel program”) based on “The vehicle formation detection section 901, the congestion detection section 902, the reception section 903, and the transmission section 904 are implemented by the CPU 91 reading and executing the travel program stored in the ROM 92 or the storage 94” from The Originally Filed Specification [0109].).
Because the embodiment is a product (i.e., “device” and “system”), the interpretation of “section” should stay consistent as either hardware only or software only throughout the entire examination process of the claims since the above list is/are limitation(s) that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), 6th Paragraph. However, the written description fails to explicitly disclose the exact corresponding structure(s), material, or acts for the claimed function. Application does not disclose any means in the specification. The Examiner, for purposes of moving prosecution forward, interprets every instance “section” is recited as software only.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites an indefinite limitation, “to switch a leading vehicle traveling at a head of the vehicle formation acquired by the vehicle formation acquisition section over to remote driving when the currently occurring congestion situation or the predicted congestion situation has been acquired by the congestion situation acquisition section” because it is unclear whether the switching is from, for example: (Option #1) in-cabin human driver to remotely-operated human driving; (Option #2) in-cabin human driver to remotely-operated autonomous driving; (Option #3) switching from in-vehicle autonomous driving to remotely-operated driving by a human driver or (Option #3) switching from in-vehicle autonomous driving to remotely-operated autonomous driving. Claim 1 is not clear what the current operating mode is and also it is not clear what the final operating mode is after switching other than a final operation that is “remotely driven”. The Examiner requests the claim clearly identify both the current operating and final operating modes as either human or autonomous.

Claim(s) 6 and 7 recite(s) the limitation “the travel control device”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 112(d) or (pre-AIA ) Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the following, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim(s) 6 and 7 recite(s) “A travel system” and introduces a new and separate embodiment; therefore, identified as an independent claim. However, the recitation of “the travel device of claim 1” is language used to place dependency on another claim.  Additionally, Claim 1 explicitly recites “A travel control device” embodiment, and this is considered a separate and distinct embodiment from said “travel system”. 
The Examiner notes that Applicant has demonstrated their full understanding and ability to properly draft dependent claims based on the presentation of dependent Claim(s) 2-5 and 8-11.  
Furthermore, The Office’s position is that such claim construction provides a way of avoiding additional fees associated with independent claims. The Examiner is not accusing the Applicant of such practice but claims that follow this type of claim construction shall be rejected under 35 USC § 112(d) or (pre-AIA ) Fourth Paragraph until amended into independent form.
Solution: Applicant may cancel the claim(s), amend the claim(s) to place the claim in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Nonstatutory Subject Matter Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-5 and 12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claim(s) 1-5 and 12 fail(s) Step 1 of the Subject Matter Eligibility (“SME”) Test and therefore directed to non-statutory subject matter.3 An explanation is provided below:

In this particular case for Claim(s) 1-5, the Examiner provides the following SME evidence to support the SME analysis that the product claim (i.e., “travel control device”) embodiment is/are directed to non-statutory subject matter because the “section” components listed in the claim body are expressed as computer program per se4 based on the Applicant’s own words (one example is “The communication section 401, the storage section 402, the congestion situation acquisition section 403, the vehicle formation acquisition section 404, the remote driving switchover control section 405, and the autonomous driving switchover control section 406 are implemented by the CPU 41 reading and executing the travel program stored in the ROM 42 or the storage 44” from The Originally Filed Specification [0066]. Also see The Originally Filed Specification [0053] and [0109].). To overcome this rejection, The Examiner suggests amending Claim 1 with physical components that are a part of the “travel control device”.

In this particular case for Claim(s) 12, the Examiner provides the following SME evidence to support the SME analysis that the “travel program” embodiment is/are directed to non-statutory subject matter, and the “travel program” is expressed as computer program per se5. The Examiner suggests amending this claim with a “non-transitory computer-readable medium” that stores the “travel program”. To clarify, the last sentence of [0136] from The Originally Filed Specification is problematic for another § 101 rejection for transitory forms of signal transmission6 for only adding “computer-readable medium”7 so it is strongly advised to use “non-transitory computer-readable medium” verbiage with the next filed amendment.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7 and 12-13 is/are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US 20200057453 A1 (“Laws”).

	Regarding Claim 1, Laws discloses a travel control device (e.g., “device”; see at least ¶ 229) comprising:
a congestion situation acquisition section configured to acquire a currently occurring congestion situation for traveling vehicles or (Only one option is required to satisfy an “or” limitation.) a predicted congestion situation of predicted congestion for traveling vehicles (“weather and traffic information and forecasts” -- see at least ¶ 39, 47, 51, 111, 134, 229, 235, 239; Laws’ discloses “the invention or portions thereof may be encoded in suitable hardware and/or in software”.);
a vehicle formation acquisition section configured to acquire information relating to a predefined vehicle formation in a traveling state (see at least ¶ 60, 66, 229, 235, 239, and Fig. 5 with associated text. Laws discloses “the next step 1060 may involve confirming that the following vehicle is in fact authorized to follow the identified lead vehicle. This can be done using predetermined instructions previously loaded onto the FTL system 100 on the following vehicle, or by communication in real time with a local or remote authorization control center (often called a network operations center, or NOC, or a Dispatch center).”);
a communication section configured to communicate with vehicles configuring the vehicle formation (see at least ¶ 50, 66, 229, 235, 239, Fig. 5 with associated text; Laws discloses Laws’ discloses “the next step 1060 may involve confirming that the following vehicle is in fact authorized to follow the identified lead vehicle. This can be done using predetermined instructions previously loaded onto the FTL system 100 on the following vehicle, or by communication in real time with a local or remote authorization control center (often called a network operations center, or NOC, or a Dispatch center).”); and
a switchover control section configured to switch a leading vehicle traveling at a head of the vehicle formation acquired by the vehicle formation acquisition section over to remote driving when the currently occurring congestion situation or (Only one option is required to satisfy an “or” limitation.) the predicted congestion situation has been acquired by the congestion situation acquisition section (see at least ¶ 33, 39, 47, 51, 111, 134, 212, 229, 235, 239. Laws discloses “the embodiments of methods and systems for automated following for the following vehicles may in fact be equally applicable for a system in which the control of the lead vehicle is also partially or fully automated, driven remotely…. Further, in some embodiments it is contemplated that a rear vehicle, which includes a human driver, may at least in part control a lead vehicle that does not include a human driver.).

Regarding Claim 2, Laws discloses a storage section configured to store a predetermined situation in which congestion is likely to occur as the predicted congestion situation (see at least ¶ 128-138, 229-236. Laws discloses “Minimal Risk Maneuvers” and/or “a number of fail-safe options may be programmed into the FTL software to prevent the following vehicle from violating laws”.).

Regarding Claim 5, Laws discloses an autonomous driving switchover control section configured to switch a plurality of following vehicles (e.g., “a plurality of vehicles”) traveling behind the leading vehicle in the vehicle formation over to autonomous driving (see at least ¶ 2, 9, 33, 53, 57, 156. Laws is related to “convoys” and “platoons”).

Regarding Claim 6, Laws discloses a travel system (e.g., “system” and/or “apparatus”) comprising see at least ¶ 229):
the travel control device of claim 1 (refer to rejection of Claim 1 above.); 
a remote center (e.g., “network operation center ‘NOC’ ” and/or “remote operations center”) configured to transmit control information for performing remote driving to the leading vehicle traveling at the head of the vehicle formation (see at least ¶ 39, 45, 61, 66. Laws discloses “Both vehicles may also be wirelessly connected to remote computers (e.g., the cloud, or network operation center “NOC”) to further coordinate their actions…” and “The navigation may be based on stored internal map data, signals transmitted remotely to the vehicle from either ‘smart’ milemarkers on the highway (for example by using the V2V communication system for vehicle-to-infrastructure communications, V2I), or from a remote operations center monitoring the progress of the vehicle through various telematic or cellular connections.”); and
a remote driving control section provided at the leading vehicle in order to (The Examiner interprets “in order to” as intended use language. The Examiner suggests removing “in order” to positively recite the function that is performed.) execute the remote driving based on the control information received from the remote center (see at least ¶ 39, 45, 61, 66).

Regarding Claim 7, Laws discloses a travel system (e.g., “system” and/or “apparatus”) comprising see at least ¶ 229):
the travel control device of Claim 5 (refer to rejections of Claim 1 and Claim 5 above.);
a remote center configured to transmit control information for performing remote driving to the leading vehicle traveling at the head of the vehicle formation (see at least ¶ 39, 45, 61, 66);
a remote driving control section provided at the leading vehicle in order to execute the remote driving based on the control information received from the remote center (see at least ¶ 39, 45, 61, 66); and
an autonomous driving control section provided at a given vehicle of the plurality of following vehicles to control acceleration, deceleration, and steering of the given vehicle by communicating with other vehicles configuring the vehicle formation (see at least ¶ 2, 9, 33, 53, 57, 156).


Claim 12 repeats the subject matter of Claim 13 and rejected in like manner.

Regarding Claim 13, Laws discloses a travel control device (e.g., “device”; see at least ¶ 229) comprising:
[a] memory (see at least ¶ 233); and
a processor connected to the memory (see at least ¶ 233), wherein the processor is configured to:
acquire a currently occurring congestion situation for traveling vehicles or (Only one option is required to satisfy an “or” limitation.) a predicted congestion situation of predicted congestion for traveling vehicles (“weather and traffic information and forecasts” -- see at least ¶ 39, 47, 51, 111, 134, 229, 235, 239);
acquire information relating to a predefined vehicle formation in a traveling state (see at least ¶ 60, 66, 229, 235, 239, and Fig. 5 with associated text; and 
switch a leading vehicle traveling at a head of the vehicle formation over to remote driving when the currently occurring congestion situation or the predicted congestion situation has been acquired (see at least ¶ 33, 39, 47, 51, 111, 134, 212, 229, 235, 239).
	

Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14 and see MPEP § 2181 (I)(A), first paragraph.
        2 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        
        3 MPEP § 2106.03
        4 MPEP § 2106.03 (I)
        5 MPEP § 2106.03 (I)
        6 MPEP § 2106.03 (I)
        7 MPEP § 2106.03 (II), “A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason. In such a case, it is a best practice for the examiner to point out the BRI and recommend an amendment, if possible, that would narrow the claim to those embodiments that fall within a statutory category.”